16-3109
    Chapdelaine v. Town of Eastford


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 5th day of September, two thousand seventeen.

    PRESENT:
                ROBERT D. SACK,
                PETER W. HALL,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges.
    _____________________________________

    Darlene Anne Chapdelaine,

                    Plaintiff - Appellant,

    v.                                                                            16-3109
    Town of Eastford, its officials, Inland Wetlands Watercourse Commission,
    Town of Eastford, Thomas DeJohn, Denis Day, Marcia Day, Mary Duncan,
    John Revill, Robert Torcellini, Craig Whitehouse, Christopher Whitehouse,
    Sr., Amy Whitehouse, Deborah Lee, Georgianne Copley, Claudia Hixson,
    Brenda Willis, Daniel Belanger, Rhonda Belanger, Cecelia Vaida, Arthur
    Brodeur, Allan Platt, Adrian Genovesio, Diana Drake, Mark Branse, (Color
    of Law and Privately), Christopher Bowen, (Color of Law and Privately),

                    Defendants - Appellees,

    Gary Warren, Deborah Torcellini, Paul Torcellini, Julia Torcellini, Rebecca
    Whitehouse, Raymond Whitehouse, Karen Butts, Robert Willis, Paul
    Vaida, Raymond Green, Kenneth Andersen, Angelo dos Santos, Honorable
    Judge, John Boland, Honorable Judge, Michael Riley, Honorable Judge,
    Marshall K. Berger, Honorable Judge, Branse Willis and Knapp, LLP,
           Defendants.
_____________________________________

FOR PLAINTIFF-APPELLANT:                        DARLENE ANNE CHAPDELAINE, pro se, Dayville,
                                                CT.

FOR DEFENDANTS-APPELLEES:                       CLAUDIA A. BAIO, Howard Kohn Sprague &
                                                FitzGerald, Hartford, CT; Robert W. Cassot,
                                                Morrison Mahoney LLP, Hartford, CT; Kerry R.
                                                Callahan, Updike, Kelly & Spellacy, P.C.,
                                                Hartford, CT; Mary Duncan, pro se, Sun City
                                                Center, FL.


         Appeal from a judgment of the United States District Court for the District of Connecticut

(Shea, J.).

         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order of the district court is AFFIRMED.

         Appellant Darlene Anne Chapdelaine, pro se, sued the Town of Eastford, Connecticut

(“Town”), the Inland Wetlands Watercourse Commission (“IWWC”), four Connecticut state court

judges (“judicial defendants”), and Town residents and local officials. She asserted, inter alia,

that the defendants conspired to prevent her from expanding the barn on her property, in violation

of 42 U.S.C. §§ 1981, 1983, and state law. The district court dismissed Chapdelaine’s claims

against the judicial defendants on the grounds that those were immune from suit, and from

dismissal of her claims against the remaining defendants as time-barred or for failure to state a

claim.    Chapdelaine now appeals that order.         We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

         District courts have an inherent authority to dismiss a complaint sua sponte, even when the

plaintiff has paid the filing fee. See Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d

362, 363–64 (2d Cir. 2000) (per curiam) (for frivolousness). Although we have not resolved

whether such dismissals are reviewed de novo or for abuse of discretion, we need not reach the


                                                  2
issue here because the district court’s decision “easily passes muster under the more rigorous de

novo review.” Id.

        Upon review, we conclude that Chapdelaine’s claims against the Town and the IWWC are

untimely because the events giving rise to the claims occurred in 2010 and 2011, and she filed her

complaint in 2015, more than three years after the cause of action accrued.1 See Walker v.

Jastremski, 159 F.3d 117, 119 (2d Cir. 1998) (per curiam) (statute of limitations for a § 1983

action in Connecticut is three years). Chapdelaine’s claims do not fall within the continuing

violation doctrine because the Town “engaged in enough activity to make out an actionable claim”

in 2011. Gonzalez v. Hasty, 802 F.3d 212, 220 (2d Cir. 2015) (citation, internal quotation marks,

and ellipses omitted); see also Smith v. Campbell, 782 F.3d 93, 100 (2d Cir. 2015) (claim accrues

when a plaintiff has a “complete and present cause of action,” even if “the full extent of the injury

is not then known or predictable”) (internal quotation marks omitted).

        Though the district court did not explicitly address Chapdelaine’s § 1981 claim, it was

properly dismissed because Chapdelaine did not allege racial animus. See Mian v. Donaldson,

Lufkin & Jenrette Sec. Corp., 7 F.3d 1085, 1087 (2d Cir. 1993) (per curiam).

        The claims against the judicial defendants were properly dismissed because they had

absolute immunity from damages suits for actions taken in their judicial capacities, and they did

not act in the “clear absence of all jurisdiction.” Tucker v. Outwater, 118 F.3d 930, 933 (2d Cir.

1997) (internal citations, internal quotation marks, and emphasis omitted). And Chapdelaine

could not seek injunctive relief from the judicial defendants because she did not allege that they

violated a previous declaratory judgment or that declaratory relief was unavailable. See 42

U.S.C. § 1983 (“[I]n any action brought against a judicial officer for an act or omission taken in

such officer’s judicial capacity, injunctive relief shall not be granted unless a declaratory decree

        1
           Though Chapdelaine filed a complaint in her earlier federal action on October 14, 2014, that complaint was
voluntarily withdrawn, and in any event her claims in that complaint were still untimely.


                                                         3
was violated or declaratory relief was unavailable.”).

       The claims against the private-actor defendants, including the allegations of harassment,

were properly dismissed because Chapdelaine did not plausibly allege that they acted in concert

with the Town or Town officials. Ciambriello v. Cty. of Nassau, 292 F.3d 307, 324–25 (2d Cir.

2002) (conclusory allegations of a § 1983 conspiracy are insufficient).

       Chapdelaine’s claims against the local officials fail regardless of whether she brought them

against the officials in their personal or in their official capacities. If she sued them in their

official capacities, she needed to allege that the Town had a policy or custom that caused the

constitutional deprivation. See Goldberg v. Town of Rocky Hill, 973 F.2d 70, 73 (2d Cir. 1992).

She alleges only that they had a policy or custom and acted pursuant to it; she does not plausibly

allege what that policy was or how it caused her constitutional deprivations. See Ying Jing Gan v.

City of New York, 996 F.2d 522, 536 (2d Cir. 1993) (stating that a plaintiff cannot assert a

municipal policy or custom without alleging facts supporting the contention that the challenged

acts were related to the policy or custom).

       If on the other hand Chapdelaine sued the officials in their personal capacities, it was not

necessary for her to allege a policy or practice. She failed, however, to plead “factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S 662, 678 (2009). She claims that one local official testified

against her in state court and unlawfully inspected her property from a nearby nature trail. These

claims fails because witnesses who testify at judicial proceedings are immune from suit, see

Briscoe v. LaHue, 460 U.S. 325, 335 (1983), accord Rolon v. Henneman, 517 F.3d 140, 145–47

(2d Cir. 2008), and Chapdelaine did not plausibly allege that the local official conspired to give

false testimony, see Dory v. Ryan, 25 F.3d 81, 84 (2d Cir. 1994). And Chapdelaine does not have

a reasonable expectation of privacy that protects against the defendant’s observation of her


                                                 4
property from nearby public property, see Palmieri v. Lynch, 392 F.3d 73, 81–83 (2d Cir. 2004).

       She also asserts an equal protection class-of-one claim. The claim, however, is time barred

because it is based on an action that took place more than three years before she filed her

complaint. See Walker, 159 F.3d at 119.

       We review a district court’s decision not to exercise supplemental jurisdiction for abuse of

discretion. See Valencia ex rel. Franco v. Lee, 316 F.3d 299, 305 (2d Cir. 2003). Because

Chapdelaine did not state a federal claim, we conclude that the district court did not abuse its

discretion by not exercising supplemental jurisdiction over her state law claims.

       We have considered all of Chapdelaine’s other arguments and conclude that they are

without merit. Accordingly, we AFFIRM the order of the district court.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                5